Exhibit 12.1 PENINSULA GAMING, LLC COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND PRO FORMA RATIO OF EARNINGS TO FIXED CHARGES (In thousands of dollars) Year Ended December 31, Ratio of Earnings to Fixed Charges: Earnings Net income (loss) $ ) $ $ ) $ $ ) Fixed charges excludingunamortized capitalized interest Total earnings $ Fixed charges: Interest expense including capitalized interest $ Portion of rental charges deemed to be interest Total fixed charges $ Ratio of earnings to fixed charges - - - Deficiency $ - $ - $
